Case 1:20-cv-24829-MGC Document 34 Entered on FLSD Docket 01/25/2021 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                           Case No. 20-24829-CIV-COOKE/O’SULLIVAN

  THAMALASSEN SUNGARALINGUM,

         Plaintiff,

  v.

  CARNIVAL CORPORATION and
  HEINEMANN AMERICAN CRUISE
  RETAIL, LLC,

         Defendants.
                                   /

                                                ORDER

         THIS MATTER comes before the Court on the Defendant Heinemann American Cruise

  Retail, LLC[’s] Amended Motion to Compel Arbitration and Dismiss, or Alternatively Stay, this

  Proceeding (DE# 9, 11/30/20). Defendant Carnival Corporation (hereinafter “Carnival”) joined in

  the instant motion. See Defendant, Carnival Corporation’s Joinder in Defendant Heinemann

  American Cruise Retail’s Amended Motion to Compel Arbitration and Dismiss, or Alternatively

  Stay Proceeding (DE# 13, 12/7/20).

         One of the arguments raised in the plaintiff’s response was that the defendants’

  arbitration provisions conflict with one another and should therefore not be enforced:

         Plaintiff is incapable of litigating his claims in two different locations and before
         two different arbitration associations and rules where both arbitration provisions
         require any and all disputes be brought in accordance with each employment
         cont[r]act. Accordingly, the arbitration provision is unenforceable and this
         honorable court should deny Defendants’ motion to compel arbitration.

  See Plaintiff’s Response in Opposition to Defendant’s Motion to Compel Arbitration (DE# 20 at

  3, 1/4/21). On January 22, 2021, defendant Carnival filed a reply wherein it stated that “[f]or the

  limited purpose of this case only, Carnival hereby agrees to abide by the terms of the

  Heinemann Agreement, thereby resolving the discrepancy at issue.” Defendant Carnival’s Reply
Case 1:20-cv-24829-MGC Document 34 Entered on FLSD Docket 01/25/2021 Page 2 of 2



  Memorandum in Support of the Motion to Compel Arbitration (DE# 32 at ¶ 4, 1/22/21).

  Defendant Heinemann American Cruise Retail, LLC also argues that “Carnival agreed to abide

  by the terms of the Heinemann contract, thus resolving any conflict between the agreements.”

  Defendant Heinemann American Cruise Retail, LLC’s Reply in Support of its Motion to Compel

  Arbitration and Dismiss or Alternatively Stay this Proceeding (DE# 33 at 2, 1/22/21).

         Because Carnival’s position has changed the underlying basis for one of the plaintiff’s

  arguments, the plaintiff should be provided with an opportunity to file a sur-reply. See First

  Specialty Ins. Corp. v. 633 Partners, Ltd., 300 F. App’x 777, 788 (11th Cir. 2008) (noting that “[a]

  district court’s decision to permit the filing of a surreply is purely discretionary and should

  generally only be allowed when a valid reason for such additional briefing exists, such as where

  the movant raises new arguments in its reply brief.”) (citation and internal quotation marks

  omitted); Coker v. Enhanced Senior Living, Inc., 897 F. Supp. 2d 1366, 1373 (N.D. Ga. 2012)

  (noting that “surreplies typically will be permitted only in unusual circumstances, such as where

  a movant raises new arguments or facts in a reply brief, or where a party wishes to inform the

  Court of a new decision or rule implicating the motion under review”). Here, the factual basis for

  one of the plaintiff’s arguments has changed. Accordingly, it is

         ORDERED AND ADJUDGED that the plaintiff is permitted to file a sur-reply no later than

  Monday, February 1, 2021.

         DONE AND ORDERED in Chambers at Miami, Florida this 25th day of January, 2021.




                                         JOHN J. O’SULLIVAN
                                         CHIEF UNITED STATES MAGISTRATE JUDGE




                                                    2
